DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas US Patent 5,662,711.
	Douglas discloses a method of reducing symptoms of congestive heart failure in a human child, the method comprising: inserting an intravascular device into a pulmonary artery of a human child (see Figure 2 and 3), wherein the intravascular device is configured to reduce a diameter of a portion of the pulmonary artery (see Fig. 4).  However, Douglas does not mention that the device is capable of correcting a right shift of an interventricular septum of the human adult that has occurred due to congestive heart failure.
	The Douglas invention is related to cyanotic heart defect for children.  However, even though the Douglas invention and this application are used for different purpose, the pulmonary intravascular device is capable of producing the claimed results.  As disclosed by the Douglas reference when the diameter of the intravascular device is adjusted and the occlusion is increased, it is inherent that the inflow end of the device will increase the pressure and that the outflow of the device will reduce the pressure.  Therefore, the pressure in the right ventricle will increase and the pressure in the left ventricle will reduce.  
	When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.”  KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try this intravascular device in human adults in order to reduce the pressure in the left ventricle and subsequently increase pressure in the right ventricle.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz US Patent 6,120,534.
NOTE: same interpretation as the Douglas reference.
	Ruiz discloses a method of reducing symptoms of congestive heart failure in a human child, the method comprising: inserting an intravascular device into a pulmonary artery of a human child (see Figures 4A-4C and 7A-7C), wherein the intravascular device is configured to reduce a diameter of a portion of the pulmonary artery (see Fig. 2B).  However, Ruiz does not mention that the device is capable of correcting a right shift of an interventricular septum of the human adult that has occurred due to congestive heart failure.
	When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.”  KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).  Therefore, it would have been obvious to try this intravascular device in human adults in order to reduce the pressure in the left ventricle and subsequently increase pressure in the right ventricle.
	Regarding the controllable and adjustable diameter capable of being adjusted in vivo (claims 2 and 7), see col. 4, lines 60-67 and col. 5, lines 1-14 disclosing a balloon catheter kept inside the pulmonary artery for a period of time until the adequate flow of blood is found.
	Regarding claims 8-10, see col. 7, lines 1-3.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz US Patent 6,120,534 in view of CN102961200A.
	Ruiz discloses the invention substantially as claimed.  However, Ruiz does not disclose an attaching stent connected to the intravascular device.
	CN1022961200A discloses an artificial heart valve having an anchoring system in order to create a strong anchoring system and avoid accidental movement of the implant.  See Figures 1 and 3.
	It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the Ruiz reference with the anchoring system of the CN1022961200A reference for the purpose of creating a strong anchoring system and avoid accidental movement of the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8/11/22